MEMORANDUM **
Riza Aviano Muhammed Narrato and his wife Yuni Fianti Thaib, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s (“IJ”) denial of their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s asylum eligibility determination for substantial evidence, Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the IJ’s denial of petitioners’ asylum application because petitioners did not show that they were harmed or mistreated on account of their political opinion or another statutorily protected ground. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000) (petitioner failed to establish past persecution where neither he nor his family was ever “touched, robbed, imprisoned, forcibly re*988cruited, detained, interrogated, trespassed upon, or even closely confronted! ]”).
Moreover, substantial evidence supports the IJ’s determination that the petitioners’ fear of the general state of civil unrest in Indonesia was insufficient to establish a well-founded fear of future persecution. See Singh v. INS, 134 F.3d 962, 967 (9th Cir.1998) (petitioner must show risk more specific than a “generalized or random possibility of persecution”).
Because the petitioners’ failed to establish eligibility for asylum, they necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because the petitioners’ opening brief makes no argument in support of their claim for relief under the CAT, that issue is waived. See Martinez-Serrano, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.